t c summary opinion united_states tax_court james t redman petitioner v commissioner of internal revenue respondent docket no 1919-01s filed date james t redman pro_se edward j laubach jr for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for taxable_year after concessions the issues for decision are whether petitioner qualifies for head-of-household filing_status and whether petitioner’s daughter is a qualifying_child with respect to petitioner for purposes of the earned_income_credit under sec_32 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in morgantown west virginia petitioner and kim lake are the biological parents of justice t redman hereinafter justice who was born date petitioner and kim lake were not married nor did they live in the same household during the circuit_court of monongalia county west virginia entered on date a court order monongalia county court order that provided in pertinent part kim lake and petitioner will follow a joint custody arrangement concerning the minor child as follows kim lake and petitioner or overnights to kim lake and overnights to petitioner respondent concedes that petitioner is entitled to claim his daughter justice t redman as a dependent for the taxable_year respondent further concedes that petitioner is entitled to an earned_income_credit of dollar_figure for on his federal_income_tax return petitioner claimed head-of-household filing_status petitioner reported wage income of dollar_figure and unemployment_compensation of dollar_figure he also claimed the earned_income_credit of dollar_figure with justice as a qualifying_child respondent issued petitioner a notice_of_deficiency dated date determining that petitioner was not entitled to head-of-household filing_status and petitioner was not entitled to claim justice as a qualifying_child with respect to the earned_income_credit respondent contends that petitioner did not maintain the principal_place_of_abode for justice for more than one-half of the taxable_year rather respondent contends that kim lake did so petitioner contends that the monongalia county court order which granted petitioner percent joint custody does not apply to the taxable_year petitioner contends that he and kim lake had a separate arrangement for in which he would have custody of justice for half the week throughout the year but that there was no set schedule under this arrangement in the notice_of_deficiency respondent also determined that petitioner was not entitled to a claimed dependency_exemption with respect to justice however as previously indicated respondent conceded this issue at the time of trial discussion the burden_of_proof is on petitioner to show that he is entitled to the head-of-household filing_status and that justice is a qualifying_child with respect to petitioner for purposes of the earned_income_credit under sec_32 rule a filing_status an individual taxpayer qualifies as a head_of_household if such individual is not married at the close of the taxable_year is not a surviving_spouse and maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 petitioner contends that he and kim lake had an arrangement for separate from the monongalia county court order in which he would have custody of justice for half the week throughout the year his contention even if accurate would not satisfy the requirement of sec_2 that a taxpayer maintain the principal_place_of_abode for his or her child for more than one-half of the taxable_year in addition petitioner’s contention is not supported by the record kim lake sec_7491 does not apply to shift the burden_of_proof to respondent because petitioner has not established that he complied with the requirements of sec_7491 and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests in any event deciding who has the burden_of_proof is not determinative of the outcome of this case testified that petitioner had custody of justice for nights per week and for a couple of hours every other day throughout the week we found kim lake to be a credible witness we note that kim lake’s testimony was generally consistent with the terms of custody set forth in the monongalia county court order petitioner is not entitled to head-of-household filing_status for the taxable_year earned_income_credit a taxpayer may claim the earned_income_credit if he or she is an eligible_individual sec_32 the term eligible_individual is statutorily defined to include either any individual who has a qualifying_child for the taxable_year or any other individual who does not have a qualifying_child for the taxable_year sec_32 this definitional distinction is important because it affects the amount an eligible_individual may claim for the earned_income_credit for example an eligible_individual with no qualifying_child is entitled to an earned_income_credit of no more than dollar_figure for the taxable_year whereas an eligible_individual with qualifying_child is entitled to no more than dollar_figure revproc_97_57 sec_3 1997_2_cb_584 respondent concedes that petitioner is entitled to the earned_income_credit but only to the extent that petitioner is an eligible_individual with no qualifying children in particular respondent contends that justice is not a qualifying_child with respect to petitioner for the taxable_year we agree the term ‘qualifying child’ means with respect to any taxpayer for any taxable_year an individual who has the same principal_place_of_abode as the taxpayer for more than one- half of such taxable_year sec_32 as discussed above petitioner has not met his burden of showing that justice had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year accordingly justice is not a qualifying_child with respect to petitioner for purposes of the earned_income_credit under sec_32 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule at the time of trial respondent conceded that petitioner was entitled to claim an earned_income_credit of dollar_figure which is the maximum amount that could be claimed for the taxable_year by an eligible_individual with no qualifying children see revproc_97_57 sec_3 1997_2_cb_584 we accept respondent’s concession
